Citation Nr: 1310920	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis B.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis A.

4.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to September 1989 and from November 1990 to June 1991.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2004 the RO, in pertinent part, denied service connection for residuals of a miscarriage/stillbirth, and hepatitis A, B, and C, and depression secondary to a miscarriage/stillbirth.  The Veteran did not perfect her appeal as to these issues and no new and material evidence was received within a year of the rating decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  As such the decision became final.  38 U.S.C.A. § 7105.

In November 2007 the Veteran sought to reopen her previously denied claims for service connection.  In addition a new claim was filed for service connection for a right arm disorder.

By rating action in March 2008 the RO confirmed and continued the prior denials of service connection.  In addition, service connection was denied for the right arm disorder.  Additional evidence was submitted by the Veteran, and the case was reconsidered.  However, the March 2008 rating decision was confirmed in a September 2008 rating action.

In August 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge.  That hearing transcript was inaudible and a new hearing was scheduled.  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The case was before the Board in July 2011 at which time the Board reopened the claim of service connection for residuals of a stillbirth.  The issues of entitlement to  service connection for residuals of a stillbirth, and a right arm disorder; as well as whether new and material evidence was received to reopen the claims of service connection for hepatitis A, B, and C, were remanded for additional development.  
This additional development included an examination, "with appropriate specialist, to ascertain the current residuals, physical and/or psychological, of the Veteran's 1991 pregnancy during service which resulted in a stillbirth just after discharge."

Subsequently, the Veteran was afforded a VA examination which found no physical residuals of the stillbirth.  However, the Veteran was determined to suffer from a major depressive disorder secondary to her pregnancy during service and her delivery shortly after separation from service.  By rating action in December 2012, the RO granted service connection for a major depressive disorder.  As the major depressive disorder is noted to be secondary to her pregnancy and stillbirth, the Board recharacterized the issue as residuals of a stillbirth, to include major depressive disorder.  As this is considered a full grant of the benefit sought on appeal, the issue of service connection for residuals of a stillbirth, to include major depressive disorder is no longer before the Board.

As will be discussed further herein, the agency of original jurisdiction (AOJ) substantially complied with the July 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied a claim of service connection for hepatitis A, B, and C.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  The additional evidence received since the October 2004 RO decision does not relate to unestablished facts necessary to substantiate the claim, is either cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis B.

3.  The additional evidence received since the October 2004 RO decision does not relate to unestablished facts necessary to substantiate the claim, is either cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.

4.  The additional evidence received since the October 2004 RO decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis A.

5.  Hepatitis A is etiologically related to the Veteran's active service. 
 
6.  The Veteran was not shown to have experienced a right arm injury that has manifested as a result of her period of active service or that manifested to a compensable degree within any applicable presumptive period.

7.  The Veteran was not shown to have experienced a right arm injury during her Reserve service, on either ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The October 2004 RO rating decision that denied service connection for hepatitis A, B, and C is final.  38 U.S.C.A. 38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.159, 20.302, 20.1103 (2012).

2. The additional evidence received since the October 2004 rating decision denying the Veteran's claim of service connection for hepatitis B is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The additional evidence received since the October 2004 rating decision denying the Veteran's claim of service connection for hepatitis C is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
4.  The evidence received since the October 2004 decision that denied service connection for hepatitis A is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The criteria for the establishment of service connection for hepatitis A have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

6.  The criteria for establishing service connection for a right arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim of service connection for Hepatitis A, and grants service connection.  Because the claim has been reopened, and granted further discussion of the VCAA for this issue is unnecessary.
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007 the RO notified the Veteran of the evidence needed to substantiate her claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant was also adequately informed of the specific basis for the prior denial of her claims of entitlement to service connection for hepatitis B and C and of the type of evidence necessary to reopen the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided prior to the initial unfavorable decisions on the claims by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 

Given the above, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4). 

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Board further observes that this case was remanded in July 2011 in order to obtain outstanding service and post-service treatment records and to afford the Veteran a VA examination.  Thereafter, additional service and post-service treatment records were associated with the claims file, and the Veteran was afforded VA examinations in August 2011.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claims of service connection.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that the AOJ has substantially complied with the July 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Petition to reopen for new and material evidence

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
In the context of Reserve or National Guard service, active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

Service connection for certain chronic diseases may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, an October 2004 RO rating decision denied the claims of service connection for hepatitis A, B, and C.  The Veteran did not appeal that determination.  There was no additional correspondence submitted by the Veteran within one year following the October 2004 rating decision which could have been construed by the RO as a notice of disagreement or as submission of new and material evidence with which to reopen the denied claims.  Thus, there is no indication of record that the October 2004 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, new and material evidence is required for VA to reopen and review the former disposition of the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Hepatitis B and C

In November 2007 the Veteran filed a claim to reopen the previously denied claims, and the RO denied the claims in the September 2008 rating action that is the subject of the instant appeal.  

At the time of the October 2004 rating decision, the RO determined that the Veteran had not submitted any allegations of risk factors for hepatitis C during active duty, ACDUTRA or INACDUTRA.  There was no medical evidence of any diagnosis of Hepatitis C.  The RO also determined that the Veteran's service treatment records were entirely negative for any complaints, treatment, or diagnosis of hepatitis B.  A history of hepatitis B was noted in a Via Christi Regional Medical Center records from August 1991 to September 1991.  (The Board notes this was an emergency room admittance, and the history of hepatitis B was taken from the Veteran and her family.)  

The evidence at the time of the October 2004 rating decision includes extensive service records, statements, and private and VA medical records.

The pertinent evidence added to the record since the October 2004 rating decision includes additional service, private and VA treatment records; none of which show evidence of a diagnosis of hepatitis B or C, or any laboratory evidence of hepatitis B or C antibodies.

The evidence received since the last final rating does not show that the Veteran met the basic eligibility requirements for service connection - that is that she has not presented evidence of any past or current diagnosis of hepatitis B or C.  38 C.F.R. §§ 3.303, 3.304 (2012).

In fact during her October 2010 hearing, the Veteran testified that after her June 1991 stillbirth lab work revealed that she had hepatitis.  She believed it was the kind you got from food contamination.  However she did not know what type it was.  (The records reveal it was hepatitis A which will be further discussed herein below.)

The Board has considered the Veteran's statements as to the her having a disability manifested by hepatitis B and C.  Although presumed to be true, see Justus, they are repetitive of previous statements made to physicians and others which were previously considered by the RO and are, therefore, not new.

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claims and does not raise a reasonable possibility of substantiating her  claims of service connection for hepatitis B and C.  Therefore, the Board finds that new and material evidence has not been received and the petition to reopen service connection claims for hepatitis B and C is denied.  Id.; 38 C.F.R. § 3.156(a).
Hepatitis A

At the time of the October 2004 decision, the evidence of record included the Veteran's service treatment records.  The records revealed a history of a possible hepatitis A infection in 1991 related to food contamination which resolved itself.  The RO denied service connection because there was no evidence of chronic hepatitis A during a period of active duty, active duty for training or inactive duty for training; and hepatitis A was acute and transitory and resolved without evidence of current residuals.

The Veteran did not perfect an appeal within one year of the October 2004 decision. No evidence was received within the appeal period after the decision.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362.

In November 2007, the Veteran requested that her claim of service connection for hepatitis A be reopened.

Additional medical records received in September 2010 include a laboratory report summary dated in June 1991 which reveals positive hepatitis A serology.  

The newly received evidence, a laboratory report, suggests that the Veteran had been exposed to hepatitis A and her blood contained hepatitis A antibodies.  This new evidence suggests that the Veteran had a hepatitis A infection during service and did have residuals from that infection.  

In light of the new evidence of residuals of hepatitis A, and of the service treatment records as to the onset of such disability in service, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  See Shade. Therefore, the claim is reopened. 

Having reopened the Veteran's claim of service connection for hepatitis A, the Board will now consider the issue on the merits.  

As noted, the Veteran contends that she has hepatitis A as a result of her active duty and service in the Reserves.  The service treatment records show reports of hepatitis A during service.  In addition laboratory tests two weeks after service revealed positive antibodies for hepatitis A in her blood.  Therefore, resolving all reasonable doubt in the Veteran's favor service connection for hepatitis A is warranted.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Additionally, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor. 

Right arm disorder

The Veteran asserts that she has a right arm disorder to include right arm pain that has manifested as a result of her period of Army Reserve training. 
The service medical records do not reveal evidence of any complaints, treatment, or diagnosis of a right arm disorder during service.  

In a March 2007 letter from R. L. Eyster, M.D. it was noted that the Veteran reported pain with resulting numbness with exercise.  There was tenderness in the volar surface of the right forearm.  Examination revealed no Tinel's sign, or specific reflex, sensation or tone abnormalities.  There were no masses or ganglion and no atrophy of the wrist or hand.  X-rays were negative.  The Veteran was neurovascularly intact.  Dr. Eyster opined that she had a little bit of an exercise induced compartment type symptomatology.  The Veteran was informed that when this condition was severe, it was sometimes treated by performing a fasciotomy.  It was noted that the Veteran was "not too excited about having a surgical procedure."

During her October 2010 hearing, the Veteran testified that she was still in the Army Reserve and while running during physical training she had pain in her right arm.  She reported going to an orthopedic surgeon who recommended surgery.

She was asked if it began in service and responded that it was actually in the Army Reserves while doing her twice annual physical training.  She referred to 2005 or 2006 when she first began having light right arm pain.  There was no specific injury which occurred.  She was seen by a private doctor who referred her to a surgeon.  She added that she had no problem with her right arm during active service.

In August 2011 the Veteran underwent a VA joint and forearm examination.  The examiner noted the condition was less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injury, event, or illness.  The examiner noted that although the Veteran reported pain type symptoms in the right proximal forearm with running and activity using that arm, her physical and neurological examinations and electromyographic (EMG) studies were all normal.  There was no physical evidence as to the etiology of her condition.  The examiner noted that, "Therefore this examiner cannot service connect a condition that there is no objective evidence documenting such condition."

The evidence does not show that the Veteran's right arm condition is related to her active service.  In fact no right arm disorder has been identified by examination, and the Veteran was unable to identify any particular injury to her right arm in service, instead contending that her right arm hurt due to performing physical training and running during INACDUTRA.  While the Veteran contends that she injured her right arm during INACDUTRA, private treatment records do not show a right arm injury.  The private medical records only identify "a little bit of an exercise induced compartment type symptomatology."  Her private EMG study in June 2011 was entirely normal; and her August 2011 VA joint and forearm examination found no objective evidence of a right arm disorder.

Thus, it appears that the Veteran's right arm complaints had their onset in 2005, well after her period of active service; and while her complaints occurred in 2005 or 2006 during a period of INACDUTRA she was not found to have suffered any injury to the right arm do to any accident.  In fact she does not claim she injured her right arm as a result of an accident.  As such, service connection for a right arm disorder is not warranted.

The Board recognizes the Veteran's contentions that he has had a right arm disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of arm symptoms, her opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a right arm disorder) and post-service treatment records (showing no competent medical evidence linking a right arm disorder to the Veteran's active service) outweigh her contentions. 

For all the foregoing reasons, the Board finds that the claim of service connection for a right arm disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen the claim of entitlement to service connection for hepatitis B not having submitted, the appeal is denied.

New and material evidence to reopen the claim of entitlement to service connection for hepatitis C not having submitted, the appeal is denied.

New and material evidence having been received; the claim of service connection for hepatitis A is reopened. 

Service connection for hepatitis A is granted.

Service connection for a right arm disability is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


